Case: 14-13896   Date Filed: 04/18/2016   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13896
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:13-cr-00290-PGB-KRS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

KEVIN REYNOLDS,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 18, 2016)

Before HULL, WILLIAM PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-13896     Date Filed: 04/18/2016    Page: 2 of 2


      Aaron S. Baghdadi, appointed counsel for Kevin Reynolds, in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Reynolds’s convictions

and sentences are AFFIRMED.




                                           2